Title: To George Washington from Oliver Wolcott, Jr., 9 July 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasy Departt July 9th 1795.
          
          The Secretary of the Treasury respectfully transmits to the President of the United States, a Letter from the Commissioner of the Revenue dated the 7th instant, covering proposals by Thomas Dodge and Jonathan Beck junior dated at Newbury Port on the 16th of June 1795 for erecting a Lighthouse on Plumb-Island in Massachusetts.
          It appears that the same persons proposed in May 1794 to erect the said Lighthouse for the sum of Two hundred & Eighteen pounds lawful money; but owing to a delay in this Department occasioned by the absence & other engagements of the late Secretary, the said proposals were not submitted for the President’s approbation until the 28th of May 1795: and the present high prices of labour & materials now renders it impossible to contract agreeably to the President’s former permission.
          
          It is now proposed to erect the said Lighthouse for Two hundred & Eighty nine pounds lawful money, which, considering all circumstances the Secretary is of opinion, is no more than the value of the work, & that it will be proper to permit a Contract to be made accordingly. All which is respectfully submitted by
          
            Oliv. Wolcott JrSecretary of the Treasury.
          
        